Title: From George Washington to Colonel Samuel Blachley Webb, 8 January 1778
From: Washington, George
To: Webb, Samuel Blachley



Sir.
Valley Forge Jany 8th 1778

I was this Evening favored with your Letter of the 29th Ulto. I had heard before of your unfortunate expedition & captivity, and not without concern.
It would give me pleasure to render you any services in my power, but it is impossible for me to comply with your request, without violating the principles of Justice and incurring a charge of partiality.
You are sensible, that we have several officers now in captivity with the Enemy of your Rank and of Lieut. Colo. Campbell’s Rank, who have been in this unhappy situation much longer than you: some taken when General Thomson was defeated at the Three Rivers early in 1775

—Others at Long Island in August following—Others at Fort Washington and a further number at the Battle of German Town. These gentlemen would surely exclaim loudly against my conduct and with reason, were any distinctions to be made by my concurrence or authority to their prejudice. So far as Exchanges have depended on me, or as they may rest with me, they have been and ever will be conducted on one principle, to wit, to release those first, who were first captured, as far as circumstances of Rank would apply. There is no other rule by which equal and impartial justice can be done.
I know there have been some Exchanges contrary to this rule, but they were not made with my privity, consent or approbation. In a word, you may rest assured whenever circumstances put it in my power to effect your Exchange & that of all the Officers and privates, under the Restrictions I have mentioned, there shall not be a moment’s delay on my part, but on other terms, or in a different order, you will find on reflection, I can never do it. Suppose yourself for an Instant an Officer taken at any of the above periods, you would consider it an injury—a wrong—an act of high injustice done you, If one captured the 10th of December last of your Rank was exchanged before you. Perhaps on your return, you may have interest enough with your Acquaintances to obtain your release on parole, but you cannot do this on a principle of having an Officer sent in on the like indulgence, the Objections to an Enlargement on parole out of due course in such case being the same as to an Exchange. I am Dr Sir Your most obedient servant

Go: Washington

